Freedman, J.
—By the agreement executed by certain creditors of. McDonald, Dillont & Company, a corporation organized under the laws of New York, in which the plaintiff, as one of such creditors, joined, it was clearly contemplated between the parties thereto *548that the assignee to be appointed by the company should not be liable for rent accruing between the execution of the assignment and the first of May thereafter ensuing, but that such rent should be paid _£>?'<> rata uhder the assignment. An immediate sale at auction might have involved a heavy sacrifice, and to prevent this, and to enable the assignee to close out the stock by sales at retail, the above arrangement seems to have beep resorted to, as being, to the advantage of all parties.
The- plaintiff having become a party to the agreement, and the assignment having been made upon the faith thereof, and without passing the lease to the assignee, and the latter having apparently acted under it in good faith, the plaintiff cannot now be permitted to turn around and to hold the defendant liable for the same rent as assignee of the term. As the case stands, it can make no difference whether the assignment was or was not valid.
The judgment should be affirmed with costs.
Sedgwick and Speir, JJ., concurred.